          Case 7:16-cv-03371-JCM Document 223 Filed 07/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
VICTOR J. CHAIN, JR., PETER
HAYWARD, GILBERT LEWIS,
ANTHONY L. PLATONI, and OWEN
TAYLOR on behalf of themselves and all
others similarly situated,

                                   Plaintiffs,                    ORDER

             -against-                                            16 Civ. 3371 (JCM)

NORTH EAST FREIGHTWAYS, INC.
d/b/a LAND AIR EXPRESS, LAX, LLC and
LAND-AIR EXPRESS OF NEW ENGLAND,
LTD.,

                                    Defendants.
------------------------------------------------------X

        Trial in this case is set to begin on July 20, 2020. Pursuant to Rule 43(a) of the Federal

Rules of Civil Procedure, the current COVID-19 pandemic constitutes compelling circumstances

and provides good cause to allow this trial to be conducted remotely through the use of

telephonic and video conferencing solutions, especially since neither party wants to adjourn this

trial further. Accordingly, after due deliberation, this Court adopts the following virtual hearing

procedures which provide appropriate safeguards in relation to the trial of this matter.

        IT IS HEREBY ORDERED THAT:

        1.       Telephonic and Video Conferencing Solutions. The trial shall take place

virtually using both telephonic and video conferencing solutions as set forth herein. All counsel

who participate in the trial shall participate in appropriate pre-trial technology testing as may be

required by further order of the Court.




                                                          -1-
         Case 7:16-cv-03371-JCM Document 223 Filed 07/08/20 Page 2 of 3



       2.      Access. No later than July 8, 2020 at 5:00 p.m., the parties shall provide to the

Court via ECF a list of all (a) attorneys participating in the trial, along with their phone numbers

and email addresses, and (b) witnesses who will participate in the trial.

       The public is invited to attend the trial on a non-speaking basis by utilizing a dial-in

number that will be provided on the docket.

       3.      Remote Witness Testimony. Rule 43(a) of the Federal Rules of Civil Procedure

provides that, for “good cause in compelling circumstances,” a witness may be permitted to

 testify by contemporaneous transmission from a location other than the courtroom. Having

 found that good cause in compelling circumstances exist here due to the COVID-19 pandemic,

 any witness called to testify at the trial shall testify by contemporaneous transmission from a

 different location than the courtroom (“Remote Witness”). When called to testify, a Remote

 Witness must situate himself or herself in such a manner as to be able to view the video screen

 and be seen by the Court. Remote Witnesses must testify in a room that is quiet and not subject

 to any outside disturbances. All Remote Witnesses shall be sworn in over remote means, and

 such testimony will have the same effect and be binding upon the Remote Witness in the same

 manner as if such Remote Witness was sworn in by the Courtroom Deputy in person in open

 court at the Courthouse.

       The party offering the Remote Witness shall be responsible for ensuring that the Remote

 Witness has been sufficiently trained in using the remote video conferencing software prior to

 trial. No person other than counsel may be present in the room from which any Remote

 Witness will testify during that witness’s testimony. While the Remote Witness is testifying, he

 or she may not have any documents in the room from which the Remote Witness is testifying.

 Remote Witnesses will be shown all exhibits through the video conferencing software.


                                                 -2-
           Case 7:16-cv-03371-JCM Document 223 Filed 07/08/20 Page 3 of 3



Remote Witnesses proffered by each side shall join the video conference only during the time

they are testifying. Upon the conclusion of his or her testimony, the witness shall disconnect

from, and not reconnect to, the proceeding. Remote witnesses are prohibited from listening to

any portion of the trial through any means when not testifying.

      4.       Submission of Exhibits. By July 13, 2020, (1) all exhibits that will be used at

trial shall be saved on a USB drive and mailed to the undersigned, and (2) all deposition

transcripts that will be used at trial shall be e-mailed to Chambers at the following e-mail

address: McCarthy_NYSDchambers@nysd.uscourts.gov.

       5.      Courtroom Formalities. Although being conducted using video conferencing

solutions, the trial constitutes a court proceeding, and any recording other than the official court

version is prohibited. No party may record images or sounds from any location. The formalities

of a courtroom must be observed.

Dated: July 8, 2020
       White Plains, New York


                                                       SO ORDERED:

                                                       ___________________________________
                                                       JUDITH C. McCARTHY
                                                       United States Magistrate Judge




                                                 -3-
